NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-55901

                Plaintiff-Appellee,             D.C. No. 8:17-cv-00954-CJC-JCG

 v.
                                                MEMORANDUM*
SOLOMON JALLOH, AKA Sulaiman
Jalloh, AKA Suliman Jalloh,

                Claimant-Appellant,

 v.

295,726.42 IN ACCOUNT FUNDS
SEIZED FROM INTERACTIVE
BROKERS ACCOUNT NO. 6871, et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Solomon Jalloh appeals pro se from the district court’s default judgment and

order striking his claim in the government’s civil forfeiture action. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir. 2016) (entry of default

judgment); United States v. $133,420.00 in U.S. Currency, 672 F.3d 629, 637 (9th

Cir. 2012) (ruling on motion to strike). We affirm.

      The district court did not abuse its discretion in striking Jalloh’s claim

because its determination that Jalloh’s supplemental response to the government’s

special interrogatory was incomplete and evasive was supported by the record, the

court gave Jalloh the opportunity to cure his response, and the court determined

that giving him an additional opportunity to cure would be futile. See Fed. R. Civ.

P. Supp. G(6)(a) (“The government may serve special interrogatories limited to the

claimant’s identity and relationship to the defendant property . . . .”); Fed. R. Civ.

P. Supp. G(8)(c)(i)(A) (providing that “the government may move to strike a claim

. . . for failing to comply with Rule [G(6)]”); United States v. Real Prop. Located

at 17 Coon Creek Rd., 787 F.3d 968, 973 (9th Cir. 2015) (“[C]ourts typically

afford claimants one or even several opportunities to cure defective Rule G(6)

responses, except where the circumstances indicate that it would be futile to do so

or reflect persistent discovery abuses.”).

      The district court did not abuse its discretion in entering default judgment


                                             2                                     18-55901
against Jalloh because the merits of the plaintiff’s substantive claims and the

possibility of prejudice to the plaintiff weighed in favor of entering default

judgment. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (setting

forth standard of review and factors to consider in determining whether to grant the

entry of default judgment).

      We reject as meritless Jalloh’s contentions that the district court violated his

constitutional rights.

      AFFIRMED.




                                           3                                      18-55901